Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 3/29/2021 has been entered.  Claims 21-40 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-31 and 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claims 25 and 36, the specification does 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Maeshiba (U. S. Patent Application Publication No. 2009/0103758) in view of Yamada (U. S. Patent Application Publication No. 2015/0030184).

	Yamada teaches an amplifier receiving a first or second output voltage  (amplifier 16 receiving high or low voltage) and the audio signal (amplifier 16 receiving audio signal from input 10) and providing an amplified audio signal to the driver (providing amplified audio signal to speaker 2; speaker 2 inherently includes a driver); power supply providing the first or second voltage (power supply relay 25 providing high or low voltage) and detection circuitry, including a controller configured to detect a type of the at least one speaker assembly at start up (CPU/DSP instructing at “power-on” determining speaker size, figs. 2a-2b) and to cause the power supply to 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Maeshiba to include the teachings of Yamada, motivation being to enable power savings by switching voltage according to speaker size and noise suppression.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Maeshiba (U. S. Patent Application Publication No. 2009/0103758) in view of Yamada (U. S. Patent Application Publication No. 2015/0030184) as applied to claim 21 above, and further in view of Rayner (U. S. Patent Application Publication No. 2014/0029782).
Regarding claim 22, Maeshiba teaches wherein the driver is supported by and attached to the basket (paragraph 9), the driver is attached to the diaphragm, and a surround joins the diaphragm and the basket.  See figs. 1-2 and their corresponding descriptions. However, Maeshiba does not specifically recite wherein the driver is supported by a bracket attached to the basket.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Maeshiba and Yamada to include the teachings of Rayner, motivation being to support so that the driver may move efficiently. 
Regarding claim 23, Rayner teaches wherein the switching amplifier is supported by a housing attached to the basket (electronics housing contained frame and rigid enclosure).  See paragraph 82.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Maeshiba and Yamada to include the teachings of Rayner, motivation being to support so that the driver may move efficiently. 
Regarding claim 24, Rayner teaches wherein the housing includes a plurality of legs for mounting the housing to the basket (the outer enclosure/frame connecting the basket to the enclosure).  See figs. 2A-2C and their corresponding descriptions. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Maeshiba and Yamada to include the teachings of Rayner, motivation being to support so that the driver may move efficiently. 

Claims 32-35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Maeshiba in view of Yamada as applied to claim 21 above, and further in view of Beyer (U.S. Patent 6,078,670).  The teachings of Maeshiba and Yamada are described above with reference to claim 21.
Regarding claim 32, Maeshiba and Yamada do not specifically recite a vehicle including the invention of claim 21, further comprising a digital signal processor configured to adjust a frequency response of the audio signal dependent upon a speed of the vehicle.
Beyer teaches a vehicle further comprising a digital signal processor configured to adjust a frequency response of the audio signal dependent upon a speed of the vehicle (microprocessor varying audio frequency response as a function of engine speed).  See col. 2 lines 39-50.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Maeshiba and Yamada to include the teachings of Beyer, motivation being to control the audio frequency amplifier as a function of external noises.
	Regarding claim 33, these limitations are met in the rejection of claim 22.
Regarding claim 34, these limitations are met in the rejection of claim 23.

Regarding claim 40, Beyer does not specifically recite wherein the vehicle is a motorcycle.  However, a motorcycle is a type of vehicle, hence Beyer suggests a motorcycle. It would have been obvious to try to include a motorcycle because motorcycles are vehicles and no unexpected results are seen to occur.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Maeshiba and Yamada to include the teachings of Beyer, motivation being to control the audio frequency amplifier as a function of external noises.
Allowable Subject Matter
Claims 25-31 and 36-39 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a), set forth in this Office action. The prior art of record does not specifically nor suggest wherein a first portion of the detection circuitry includes the controller and first and second balanced audio drivers providing the audio signal to the switching amplifier via first and second balanced audio lines, and a second portion of the detection circuitry is included in the speaker assembly and/or on the PCB within the speaker.  WO 2013/164229 teaches balanced audio drivers providing audio signals to the amplifier.  However, the reference does not suggest including such in a first portion of the detection circuitry.  
Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejections.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/REGINA N HOLDER/         Primary Examiner, Art Unit 2688